Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Robert Leonard (Reg. No. 57204) on 9/20/2021.

The application has been amended as follows:

1.	(Currently Amended)	A method for use in an access point (AP), the method comprising:
receiving, from an IEEE 802.11 station (STA), a request frame that includes a first sectorized beamforming capability information element (IE) indicating that the IEEE 802.11 [[WTRU]] STA supports sectorized operation in at least one sector associated with the IEEE 802.11 [[WTRU]] STA;
STA, a response frame that includes a second sectorized beamforming capability IE indicating that the AP supports the sectorized operation in the at least one sector associated with the IEEE 802.11 [[WTRU]] STA;  
transmitting a sectorized beacon frame that includes a scheduling of sector transmission in the at least one sector; and
receiving, from the IEEE 802.11 [[WTRU]] STA, data packets based on the scheduling of sector transmission in the sectorized beacon frame.

2.	(Original)	The method of claim 1, wherein the scheduling of sector transmission comprises a sector identification (ID) and duration of the sectorized operation.

3.	(Currently Amended)	The method of claim 2, further comprising:
receiving the data packets based on the sector ID and the duration of the sectorized operation. 

4.	(Original)	The method of claim 1, wherein the request frame is an association request frame.

5.	(Original)	The method of claim 1, wherein the response frame is an association response frame. 


a receiver configured to receive, from an IEEE 802.11 station (STA), a request frame that includes a first sectorized beamforming capability information element (IE) indicating that the IEEE 802.11 [[WTRU]] STA supports sectorized operation in at least one sector associated with the IEEE 802.11 [[WTRU]] STA;
a transmitter configured to transmit, to the IEEE 802.11 [[WTRU]] STA, a response frame that includes a second sectorized beamforming capability IE indicating that the AP supports the sectorized operation in the at least one sector associated with the IEEE 802.11 [[WTRU]] STA;
the transmitter further configured to transmit a sectorized beacon frame that includes a scheduling of sector transmission in the at least one sector; and
the receiver further configured to receive, from the IEEE 802.11 [[WTRU]] STA, data packets based on the scheduling of sector transmission in the sectorized beacon frame.

7.	(Original)	The AP of claim 6, wherein the scheduling of sector transmission comprises a sector identification (ID) and duration of the sectorized operation.

8.	(Currently Amended)	The AP of claim 7, wherein the receiver is further configured to receive the data packets based on the sector ID and the duration of the sectorized operation.

9.	(Original)	The AP of claim 6, wherein the request frame is an association request frame.

10.	(Original)	The AP of claim 6, wherein the response frame is an association response frame. 

11.	(Currently Amended)	An access point (AP) comprising:
a transmitter configured to transmit, to a station (STA), a management frame that includes a sectorized beamforming capability information element (IE) indicating that the AP supports sectorized operation in at least one sector associated with the [[WTRU]] STA; 
the transmitter further configured to transmit a sectorized beacon frame that includes at least one sector identification (ID) associated with the at least one sector; and
a receiver configured to receive, based on the at least one sector ID, a packet in a sectorized transmission from the STA.

12.	(Currently Amended)	The AP of claim 11, wherein the receiver is further configured to receive, from the [[WTRU]] STA, a second management frame that includes a second sectorized beamforming capability IE indicating that the [[WTRU]] STA supports the sectorized operation in the at least one sector associated with the [[WTRU]] STA.



Terminal Disclaimer
The terminal disclaimer filed on 9/22/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of patent number 10305550 and 10644760 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, recites sectorized operation of the access point comprising receiving a request from the IEEE 802.11station including first sectorized beamforming capability information IE indicating that the station supports sectorized operation in sector associated with the station, and AP responds with its capability for supporting sectorized beamforming operation in the sector associated with the station. Further, AP also sends beacon frame including schedule for sectorized transmission, and receives packets from station based on the scheduling of sector transmission in the sectorized beacon frame.
 
The prior arts on record Lakkis teaches the sectorized operation capability transmission and preferred sector determination. Para 127 teaches the device sending 

Further search on prior art, and other prior arts on record fail to teach, alone or in combination, the above mentioned features along with all other limitations as recited in the claim 1. Thus, claim 1 is allowed. Claims 6 and 11 recite similar allowable subject matter, thus allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/25/2021